Citation Nr: 0829695	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  07-03 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an initial compensable rating for service-
connected cataracts, bilateral.

2. Entitlement to an initial compensable rating for service-
connected retinal detachment, left eye.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  

In March 2008, the veteran and his spouse testified at a 
hearing before the undersigned, sitting at the RO.  At 
transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service-connected cataracts and 
left detached retina impair his vision more severely than 
contemplated by the noncompensable ratings assigned.  The 
Board determines that a remand is warranted in order to 
afford the veteran another VA examination to ascertain his 
degree of visual acuity and field of vision.

The veteran has not yet had surgery for his cataracts, and so 
his rating evaluation for cataracts is dependent on the 
visual impairment resulting from his cataracts.  38 C.F.R. § 
4.84a, Diagnostic Code 6027.  Similarly, the rating 
evaluation for retinal detachment is also, at least in part, 
dependent on loss of visual acuity and field of vision.  38 
C.F.R. § 4.84a, Diagnostic Code 6008-6003.  The veteran's 
most recent VA examination was dated in May 2006.  At his 
March 2008 hearing, the veteran testified that, after an eye 
examination at a VA Medical Center in November 2006, he was 
given a stronger prescription for his corrective lenses, 
which would reflect an increased loss of visual acuity.  
Additionally, the veteran testified that he is no longer able 
to drive at night due to loss of vision, and his spouse 
testified that his vision had become worse.  Consequently, 
the Board finds that another VA examination to determine the 
severity of the veteran's visual impairment due to his 
service-connected disabilities is necessary prior to further 
adjudication.  See 38 C.F.R. § 3.159 (2007); see also 
VAOPGCPREC 11-95 (a new examination is appropriate when there 
is an assertion of an increase in severity since the last 
examination).  

Additionally, the most recent VA treatment record associated 
with the claims folder is dated in September 2005.  The 
veteran testified that he receives all treatment at the VA 
Medical Center in Columbia or Greenville, South Carolina, and 
as discussed, he also stated that he had a VA eye examination 
in November 2006.  Thus, there is VA medical evidence 
relevant to the claims outstanding.  Accordingly, a remand is 
also necessary so that all relevant VA treatment records from 
these two VA facilities, dated from September 2005 onward, 
can be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file). 

Finally, subsequent to his hearing, the veteran submitted 
medical records from 
Dr. H. whom he had seen for floaters in his right eye in 
August 2005, November 2006, and November 2007.  The veteran 
did not waive agency of original jurisdiction (AOJ) 
consideration of such evidence.  See 38 C.F.R. § 20.1304 
(2007).   Therefore, this remand will allow for review of 
this evidence by the AOJ prior to further adjudication of the 
claims.
 
Accordingly, the case is REMANDED for the following action:

1.	Obtain all relevant treatment records 
from the VA facilities in Columbia and 
Greenville, South Carolina, dated from 
September 2005 onward.   All requests 
and responses, positive and negative, 
should be associated with the claims 
file. 

2.	Schedule the veteran for a VA 
examination in order to ascertain his 
current visual acuity and field of 
vision.  All necessary tests should be 
performed and the results documented.  
The examiner should specifically 
address whether the veteran's detached 
retina results in current active 
pathology and if it has resulted in 
loss of visual acuity or field of 
vision.  Further, to the extent 
possible, the examiner should indicate 
whether visual impairment results from 
the veteran's cataracts.  The claims 
file should be made available for 
review, to include the recently 
submitted medical evidence from Dr. H., 
and the examination report should 
reflect that such review occurred. 

The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claims.  38 C.F.R. § 3.655 (2007).

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
increased rating claims should be 
readjudicated, to include the medical 
evidence of Dr. H. submitted by the 
veteran in March 2008 and all other 
additional evidence received since the 
November 2006 statement of the case.  
The veteran and his representative 
should then be issued a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




